COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH


                              NO. 2-08-425-CR


EX PARTE


ANTHONY SCOTT
                                   ------------

     FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY

                                   ------------

             MEMORANDUM OPINION 1 AND JUDGMENT

                                   ------------

     On the court’s own motion, we reconsider Appellant’s motion to dismiss

his appeal. Because Appellant has voluntarily waived extradition and has now

been extradited to New Jersey, making his appeal moot,2 the court is of the

opinion that his motion should be granted.

     1
         … See Tex. R. App. P. 47.4.
     2
       … See Ex parte Stowell, 940 S.W.2d 241, 243 (Tex. App.—San Antonio
1997, no pet.); Ex parte Kirkpatrick, No. 05-05-00595-CR, 2005 WL 1163981,
at *1 (Tex. App.—Dallas, no pet.) (mem. op., not designated for publication);
Ex parte Tyer, No. 2-02-227-CR (Tex. App.—Fort Worth 2002, no pet.) (mem.
op., not designated for publication).
      Accordingly, we withdraw that portion of our March 18, 2009 order

denying Appellant’s motion to dismiss, grant Appellant’s motion to dismiss, and

dismiss this appeal as moot.3




                                                PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 4, 2009




      3
          … See Tex. R. App. P. 43.2(f).

                                           2